Citation Nr: 0123973	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  96-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection on a direct basis for a 
foot disorder, and as secondary to service-connected 
traumatic arthritis of the left knee with a history of 
recurrent strain.

2.  Entitlement to service connection on a direct basis for 
an ankle disorder, and as secondary to service-connected 
traumatic arthritis of the left knee with a history of 
recurrent strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

By its decision, dated May 23, 2000, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for bilateral foot and ankle disorders, including 
pes planus and arthritis, on a direct basis and as secondary 
to a service-connected left knee disability.  As well, the 
Board remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, the issue of the 
veteran's entitlement to an initial rating in excess of 10 
percent for service-connected degenerative arthritis of the 
right knee so that further development could be undertaken.

The Board's decision of May 2000, denying service connection 
for bilateral foot and ankle disorders, was thereafter 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), following which the Secretary of Veterans 
Affairs filed an unopposed motion to remand and stay 
proceedings in the matter.  The basis of the Secretary's 
motion was that a remand was required on the basis of the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  By its order, dated in March 2001, the Court granted 
the Secretary's motion, thereby vacating that portion of the 
Board's decision of May 2000 that denied entitlement to 
service connection for bilateral foot and ankle disorders.

Following the return of the case to the Board, the attorney 
who represented the veteran before the Court was contacted by 
Board personnel in March 2001 to determine whether she would 
continue to represent the veteran before VA, to which she 
failed to respond.  The veteran was then notified by letter 
in July 2001 of this development and advised that, if he had 
previously authorized a veterans' service organization to 
represent him and such authorization had not been revoked, 
then such representative would be provided an opportunity to 
submit additional argument on his behalf.  Also, the veteran 
was apprised of his right to submit any additional evidence 
or argument.  An additional statement, dated in July 2001, 
was received by the Board in August 2001, and the veteran's 
representative submitted an informal brief to the Board, also 
in August 2001.

In an August 2001 statement submitted to the Board, the 
veteran references pending claims of entitlement for service 
connection for sleep apnea, as well as breathing and heart 
disorders, and a claim for increase for arthritis of the 
spine.  While the record does not reflect entry of such 
claims at a prior date, such matters are referred to the RO 
for all appropriate consideration.


REMAND

As alluded to in the preceding section, a significant change 
in the law was effectuated while this matter was pending 
before the Court for review.  Specifically, on November 9, 
2000, the President of the United States signed into law the 
VCAA.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined and expanded the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also redefined and expanded the 
obligations of VA with respect to its duty-to-assist 
obligation.  This change in the law was made applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which are effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law and regulations 
with respect to the matters on appeal.  The end result is 
that the veteran has not been informed of the VCAA provisions 
and corresponding regulatory changes that may have 
applicability to the issues herein presented, and he 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. No.16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In the informal brief, dated in August 2001, from the 
veteran's representative, a remand of this case to the RO for 
VCAA compliance is sought.  Such request entails not only the 
notice actions to the veteran of the evidence needed to 
substantiate the claims in question, but also a request for a 
VA medical examination and opinion, on the basis of perceived 
inadequacies of a VA medical examination conducted in 1999.  
Among those inadequacies are the absence of a discussion by 
the VA physician of evidence favorable to the veteran and the 
failure of the physician to address specifically the question 
of the aggravation of a nonservice-connected disorder by 
service-connected disability per Allen v. Brown, 7 Vet. App. 
439 (1995).

While further medical input is needed as to the question of 
whether service-connected disability aggravated a nonservice-
connected disorder per Allen, supra, further clarification is 
needed as to specific disabilities affecting the feet for 
which the veteran is seeking service connection.  For 
example, the service medical records reveal evidence of a 
right foot strain.  Service connection for this disability 
was denied previously by the RO in December 1969.  Thus, the 
RO must consider the matter of whether finality attached to 
the RO's determination; and, if so, the RO must consider 
whether new and material evidence has been submitted to 
reopen this claim.  Moreover, postservice, there have been 
various possible diagnoses which affect the veteran's feet.  
They include gout, gouty arthritis, bilateral bunions, pes 
planus, degenerative joint disease, and hallux valgus.  In 
order for the Board to address the veteran's concerns, he 
must inform the VA as to which of these conditions he is 
seeking service connection on a direct basis and which of the 
conditions he is seeking service connection on a secondary 
basis.  Similarly, the veteran should specify which ankle 
conditions he is seeking service connection for on a direct 
basis and which conditions he is seeking service connection 
on a secondary basis.  There is evidence postservice of 
possible ligament damage and arthritis and inservice of a 
strained left ankle.  

If the veteran is seeking service connection for gout, it is 
pertinent to note that in a statement submitted directly to 
the Board in August 2001, he indicated, among other things, 
that he continues to receive treatment for gout.  Reference 
was also made therein to an April 2001 evaluation by a VA 
orthopedist, but records relating to that evaluation or any 
medical treatment received since early 1999 are not now 
contained within the veteran's claims folder.  As such, 
further retrieval of VA medical records is deemed to be in 
order to comply with the VCAA.  See also, Bell v Derwinski, 2 
Vet. App. 611 (1992).

While it is apparent that the veteran was afforded a hearing 
before RO personnel in February 1999, conflicting entries as 
to the veteran's desire for a Board hearing are also shown.  
Specifically, a Board hearing request, presumably for a 
travel board hearing, is set forth in January 1997 
correspondence from the veteran's representative, but in a VA 
Form 9, Appeal to the Board of Veterans' Appeals, received in 
December 1998, the veteran responded in the negative to the 
query of whether he wished to appear personally before a 
Member of the Board.  Further clarification of the veteran's 
desire for a Board hearing is thus required.

On the basis of the foregoing, the Board hereby REMANDS this 
case to the RO for the following actions: 

1.  The veteran should be requested to 
specify the diagnosed disabilities 
affecting the feet for which he is 
seeking service connection on a direct 
basis and those for which he is seeking 
service connection on a secondary basis.  
Similar information should be provided 
for the ankles.  (The veteran is advised 
that with regard to the feet, the record 
shows the presence of right foot strain 
(in service only), and the possible 
presence postservice of pes planus, 
bilateral bunions, hallux valgus, gout, 
gouty arthritis and osteoarthritis.  With 
regard to the ankle, the record shows a 
strained left ankle in service, and the 
possible presence postservice of 
degenerative joint disease and ligament 
damage.  

2.  If the veteran is requesting service 
connection for right foot strain, the RO 
should determine whether finality 
attached to the rating decision entered 
on August 25, 1969, wherein the veteran's 
claim of entitlement to service 
connection for right foot strain was 
denied.  In the event that finality is 
found to have attached to the August 1969 
determination, the RO should then address 
the question of whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service 
connection for right foot strain under 
38 U.S.C.A. § 5108 (West 1991) and 
38 C.F.R. § 3.156 (2000), as impacted by 
the changes to the VCAA and the 
corresponding regulatory changes.

3.  The RO should also review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and corresponding regulatory changes are 
completed as to all issues presented.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§5102, 
5103, 5103A, and 5107), as well as the 
recently established regulations, are 
fully complied with and satisfied.

4.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims of entitlement to direct and 
secondary service connection for 
specified disabilities affecting the foot 
and ankle, and, as applicable, the claim 
to reopen for service connection for 
right foot strain.  The RO should also 
advise the veteran of his right to submit 
any additional argument and/or evidence 
in support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; 
employment or retirement medical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  

5.  In addition, the veteran should be 
contacted in writing for the specific 
purpose of determining his desire for a 
hearing before the Board, sitting at the 
RO, or in Washington, DC.  In the event 
that the veteran wishes to appear for a 
travel board hearing, arrangements should 
be made to schedule such a proceeding in 
accordance with his January 1997 request 
therefor.

6.  The veteran should also be contacted 
by RO personnel for the purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for any disorder affecting 
the feet or ankles for which he is 
seeking service connection prior to, 
during, and after his discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request, including records of 
hospital and outpatient treatment 
received at VA Medical Centers in 
Baltimore, Maryland, and Birmingham, 
Alabama, since February 1999.  Such 
records, once obtained, must then be 
added to the claims folder.

7.  The RO should then, if appropriate, 
adjudicate the veteran's claim to reopen 
for service connection for right foot 
strain, determining initially whether new 
and material evidence has been presented 
to reopen the previously denied claim.  
Consideration should be accorded all 
pertinent legal and regulatory criteria, 
including the VCAA and corresponding 
regulatory changes.  In the event that 
the claim to reopen is granted, 
additional questions should be posed to 
the orthopedic examiner in connection 
with the examination ordered below to 
assist in determining the issue to be 
decided.  The veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable period to respond, 
prior to a return of the case to the 
Board for review.  

8.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
for the purpose of determining the date 
of onset and etiology of the disorders 
for which the veteran is seeking service 
connection for disabilities affecting the 
feet and ankles.  (The RO must provide 
the physician with a list of the relevant 
disabilities to address as specified by 
the veteran.)  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies, including 
X-rays and any other testing, must also 
be accomplished if deemed warranted by 
the examiner.  All established diagnoses 
relating to those disabilities affecting 
the feet and ankles for which the veteran 
is seeking service connection are then to 
be fully set forth and the examiner 
should note whether each is of a 
congenital/developmental or acquired 
origin.

It is requested that the orthopedist 
offer a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Is there X-ray, clinical 
or laboratory evidence to 
establish the presence of the 
conditions affecting the feet 
and ankles for which the 
veteran is seeking service 
connection?  What is the 
etiology of each such disorder?  
Also, the date of onset of each 
disorder must be clearly 
specified, to the extent 
feasible.

(b)  Did any disorder of the 
veteran's feet or ankles, 
including pes planus, 
unequivocally pre-exist his 
entrance onto active duty in 
October 1966, and, if so, is it 
at least as likely as not that 
any such pre-existing foot or 
ankle disorder underwent an 
increase in severity in 
service, such as might 
constitute an aggravation of 
the disorder?  If such 
disability underwent an 
increase in severity during 
service, is any such increase 
unequivocally due to the 
natural progress of the 
disability?

(c)  Is it at least as likely 
as not that any existing 
disability affecting the feet 
and/or ankles for which the 
veteran seeks service 
connection had its onset in 
service or was a result of an 
in-service event? 

(d)  Is it at least as likely 
as not that any disability 
affecting the feet or ankles 
for which the veteran seeks 
service connection is 
etiologically related to the 
veteran's service-connected 
traumatic arthritis of the left 
knee with a history of 
recurrent strain?  In the 
alternative, is it at least as 
likely as not that any such 
disorder has increased in 
severity as a result of the 
service-connected left knee 
disorder, and, if so, to what 
degree?

(e)  In formulating a response 
to the foregoing, it is 
requested that the physician 
utilize the italicized standard 
of proof in his/her reply and 
use the appropriate letter 
[(a), (b), (c), and (d)] to 
correspond with the question(s) 
posed.  If the physician agrees 
or disagrees with any opinion 
of record, he is invited to 
give the reasons therefor.

9.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
10.  Lastly, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection on a direct and 
secondary basis for disabilities 
affecting the foot and ankle for which he 
is seeking service connection, other than 
right foot strain, on the basis of all 
the evidence on file and all governing 
legal authority, 38 U.S.C.A. § 1154 (West 
1991), as applicable, as well as the 
provisions of the VCAA and corresponding 
regulatory changes.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and the law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



